Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(ii) in which at least some of the suspension pins or components are configured with a compliance and/or mass selected to control the movement or other behaviour of the diaphragm: or (iii) in which at least some of the suspension pins or components are configured with a surface area of contact with the diaphragm that is selected to control the movement or ther behaviour of the diaphragm… and the claim also recites (vi) in which at least some of the suspension pins or components are configured with a hollow internal construction that is selected to control the movement or other behaviour of the diaphragm or (vii) in which the position of at least some suspension pins or components provides enhanced modal behaviour, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes the examiner construed the claim with the broadest reasonable interpretation. 


3.	 Claim 34 recites the “and/or” terminology and alternative limitations that recites “different design and compliance” that leaves the claims unclear. 

1.	Claims 1-17, 20 and 34, 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 20130058521) in view of Ding (US 20090010480). 

As to Claim 1, Davidson teaches a speaker (abstract) comprising an electroacoustic transducer diaphragm (518, Figure 6 [0046]) which is mounted between or suspended from multiple suspension pins suspension components, in which the suspension pins or suspension components provide mechanical support and acoustic isolation to the diaphragm, [0049] teaches the suspension 524 comprises a corrugated band 526 as described above, from the radially inner part of which there is a portion 528 which protrudes forward to attach to suitable tabs 530 on the rear of the diaphragm 518. This allows the corrugated band 526 to extend outwardly, behind and spaced from the diaphragm 518, to a support 532 provided on the chassis-member and [0046] teaches a diaphragm 518 which has a planar front surface in order to reduce the overall depth of the driver 500, as compared to a driver comprising a cone-shaped diaphragm. To provide the necessary rigidity, the diaphragm has stiffening ribs 520 on its rear face. Thus, Figure 6 and [0046]-[0050] teaches the diaphragm 518 having stiffening ribs 520 suspended from multiple “… the electroacoustic diaphragm is mounted between the multiple suspension pins or suspension components.” However, Ding in related field ( Speaker) teaches In FIG. 1, there is shown a separate support structure for the loudspeaker diaphragm according to the first embodiment of the invention, and this kind of support structure is used for retaining the positioning of the diaphragm and keeping the vibration of the loudspeaker diaphragm. The support structure includes a first curved-surface elastic body 1, a second curved-surface elastic body 2 and a supported portion 3-1 of the loudspeaker diaphragm. In this embodiment, the first curved-surface elastic body 1 has a first engaged face 12 with a convex curved-surface shape, and the second curved-surface elastic body 2 has a second engaged face 13 with a concave curved-surface shape which is complementary to the curved-surface shape of the first curved-surface elastic body. The first engaged face 12 of the first curved-surface elastic body and the second engaged face 13 of the second curved-surface elastic body engage oppositely from both sides of the supported portion 3-1 of the loudspeaker diaphragm 7 and clamp the supported portion 3-1. See at least [0051]-[0052] and Figures 1-3, 6). It should be noted that there is no any connection means, such as an adhesive, between the first engaged face and the second engaged face, which is particularly benefit to the loudspeaker performance. See at least [0051]-[0052], Figure 8. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to provide a speaker system with an alternative 
As to Claim 3, Davidson in view of Ding teaches the limitations of Claim 1, and in which the diaphragm is suspended from or between a support frame by the multiple suspension pins or suspension components, The support structure includes a first curved-surface elastic body 1, a second curved-surface elastic body 2 and a supported portion 3-1 of the loudspeaker diaphragm. In this embodiment, the first curved-surface elastic body 1 has a first engaged face 12 with a convex curved-surface shape, and the second curved-surface elastic body 2 has a second engaged face 13 with a concave curved-surface shape which is complementary to the curved-surface shape of the first curved-surface elastic body. The first engaged face 12 of the first curved-surface elastic body and the second engaged face 13 of the second curved-surface elastic body engage oppositely from both sides of the supported portion 3-1 of the loudspeaker diaphragm 7 and clamp the supported portion 3-1. See at least [0051]-[0052] and Figures 1-3, 6).
As to Claim 4, Davidson in view of Ding teaches the limitations of Claim 1, and  in which the suspension pins or suspension components are the only, or substantially only, means of connecting or mounting the diaphragm to the support frame, Ding (On Figures 1-3 and 6) and the support structure includes a first curved-surface elastic body 1, a second curved-surface elastic body 2 and a supported portion 3-1 of the loudspeaker diaphragm. In this embodiment, the first curved-surface elastic body 1 has a first engaged face 12 with a convex curved-surface shape, and the second curved-
As to Claim 5, Davidson in view of Ding teaches the limitations of Claim 1, and in which the suspension pins or suspension components damp unwanted oscillations passing from the diaphragm into the support frame and back into the diaphragm, ( retaining the vibration of diaphragm, Ding on [0051]).
As to Claim 6, Davidson in view of Ding teaches the limitations of Claim 1, and in which the diaphragm moves pistonically ( Ding teaches on cone diaphragm 23 of the diaphragm speaker as shown on Figure 6 implicitly moves pistonically. Also, Davidson teaches on [0040], Figure 4 shows the suspension 300 undergoing expansion and compression as the diaphragm 12 moves up and down.)
As to Claim 8, Davidson in view of Ding teaches the limitations of Claim 1, and in which the diaphragm is a DML diaphragm or flat panel, or in which the diaphragm is a flat panel ( Davidson teaches on [0046] a diaphragm 518 which has a planar front surface in order to reduce the overall depth of the driver 500.)
As to Claim 9, Davidson in view of Ding teaches the limitations of Claim 1, and, in which the suspension pins or components each have a predefined compliance, stiffness,or flexibility; or in which the suspension pins or components each have a predefined compliance, stiffness, or flexibility configured to control the movement, oscillation or other behaviour of the diaphragm, Davidson teaches on [0049] a reinforcement 534 is provided in order to control the dynamic behaviour of the suspension. This comprises a circumferential ring of a rigid polymeric material, or a lightweight metallic material such as an alloy of aluminium or the like, and is seated in the inner concave region defined at the join between the protruding portion 528 and the outer band 526. It can be affixed in this location by a suitable adhesive, or by weaving or other enclosure into the material of the suspension, or otherwise. [0051] There is thus described a loudspeaker having a cupped suspension comprising a stiffening loop. By action of the loop, the suspension has a stiffness that can be symmetrical in expansion and compression.)
As to Claim 11, Davidson in view of Ding teaches the limitations of Claim 1, and in which at least some suspension pins or components are configured with a different compliance, stiffness, or flexibility than other suspension pins or devices, a circumferential ring of a rigid polymeric material, or a lightweight metallic material such as an alloy of aluminium or the like, and is seated in the inner concave region defined at the join between the protruding portion 528 and the outer band 526. It can be affixed in this location by a suitable adhesive, or by weaving or other enclosure into the material of the suspension, or otherwise. [0051] There is thus described a loudspeaker having a cupped suspension comprising a stiffening loop. By action of the loop, the suspension has a stiffness that can be symmetrical in expansion and compression.)
As to Claim 12, Davidson in view of Ding teaches the limitations of Claim 1, and in which at least some suspension pins or components are mounted with one end in a clamp and are configured to contact a part of the diaphragm at their other end, Ding (On Figures 1-3 and 6) and the support structure includes a first curved-surface elastic body 1, a second curved-surface elastic body 2 and a supported portion 3-1 of the loudspeaker diaphragm. In this embodiment, the first curved-surface elastic body 1 has a first engaged face 12 with a convex curved-surface shape, and the second curved-surface elastic body 2 has a second engaged face 13 with a concave curved-surface shape which is complementary to the curved-surface shape of the first curved-surface elastic body. The first engaged face 12 of the first curved-surface elastic body and the second engaged face 13 of the second curved-surface elastic body engage oppositely from both sides of the supported portion 3-1 of the loudspeaker diaphragm 7 and clamp the supported portion 3-1. It should be noted that there is no any connection means, such as an adhesive, between the first engaged face and the second engaged face, which is particularly benefit to the loudspeaker performance.)[0051]- [0052].
As to Claim 13, Davidson in view of Ding teaches the limitations of Claim 1, and in which at least some suspension pins or components (elastic bodies 1 and 2) are mounted with one end in or on the frame and are configured to contact a part of the diaphragm at their other end, Ding (On Figures 1-3 and 6, Figure 8) and the support structure includes a first curved-surface elastic body 1, a second curved-surface elastic body 2 and a supported portion 3-1 of the loudspeaker diaphragm. In this embodiment, the first curved-surface elastic body 1 has a first engaged face 12 with a convex curved-surface shape, and the second curved-surface elastic body 2 has a second engaged 

As to Claim 14, Davidson in view of Ding teaches the limitations of Claim 1, and which at least some suspension pins or components are positioned on one face of the diaphragm and other suspension pins or devices are positioned on an opposing face of the diaphragm (elastic bodies 1 and 2 as shown on Figure 8 and [0051] and [0052])
As to Claim 15, Davidson in view of Ding teaches the limitations of Claim 1, and in which the suspension pins or components provide any one or more of the following types of suspension: free, semi- supported or clamped, Ding teaches on [0051], The first engaged face 12 of the first curved-surface elastic body and the second engaged face 13 of the second curved-surface elastic body engage oppositely from both sides of the supported portion 3-1 of the loudspeaker diaphragm 7 and clamp the supported portion 3-1.)
As to Claim 16, Davidson in view of Ding teaches the limitations of Claim 1, and in which the suspension pins or components that provide clamped suspension are pre-loaded, and [0061] teaches the first and second metallic curved-surface elastic bodies have fixation sections 14 and 15 for the elastic bodies, respectively, so that they may be connected to the loudspeaker body by means of welding, a fastener, or an insertion slot. In the illustrated embodiment the flexible diaphragm 7 is sandwiched between the metallic curved-surface elastic bodies, thus teaching the elastic bodies or suspension pins are preloaded. 
As to Claim 17, Davidson in view of Ding teaches the limitations of Claim 1, and in which the suspension pins or components are made from an elastomeric material, such as foam or rubber, with a compliance in the range Shore 0 grade 00 to Shore D grade 100 or in the range Shore 0040., Ding teaches [0053] The first and second curved-surface elastic bodies 1, 2 may be made of macromolecular resilient material, such as rubber, polyamino-rubber etc. 
As to Claim 20, Davidson in view of Ding teaches the limitations of Claim 1, and in which at least some suspension pins or components are positioned at or substantially close to nodes, Ding teaches on [0051] the support structure includes a first curved-surface elastic body 1, a second curved-surface elastic body 2 and a supported portion 3-1 of the loudspeaker diaphragm. As shown on Figure 6, the elastic bodies 1, 2 are substantially close to end nodes of the speaker diaphragm. 
As to Claim 34, Davidson in view of Ding teaches the limitations of Claim 1, and in which suspension characteristics are tuned for either forward excitation and/or reverse excitation; or in which suspension pins of different design and compliance serve to limit the excursion of the speaker diaphragm to a different degree in forward or reverse excursion and in different positions across the area of the speaker, Davidson on [0004] teaches the suspension is typically used in conjunction with the surround--a flexible air seal between the cone and chassis. Together these centre the voice coil in the magnet gap, maintain axial travel, and provide a restoring force on the moving parts. Usually the suspension provides the greater portion of this restoring force. Over small excursions this force is fairly linear and influences the resonant frequency of the drive unit. To avoid excessive displacement where moving parts collide with the chassis or magnet assembly, stiffness must increase for both positive and negative displacement. If the stiffness-displacement curve is not symmetrical about zero displacement the restoring force provided will not be equal for forwards and backwards motion and the voice coil will oscillate about a position that is offset from the centre of the magnet gap. 

As to Claim 36, Davidson in view of Ding teaches the limitations of Claim 1, and in which heights are used in a frame and/or a clamp ring, Davidson further teaches the 
As to Claim 37, Davidson in view of Ding teaches the limitations of Claim 36, but does not explicitly teach in which the frame has bosses whose height and shape determine the position of the diaphragm. However, it would have been obvious one of ordinary skill in the art, before the effective filing date of the invention to provide bosses with certain height and size instead of using tabs or elastic clamps as suspension rings as taught by Davidson and Ding respectively to mechanically fix the panel diaphragm to the frame while still able to adjust tensioning of the diaphragm with the frame.  

2.	Claims 28-30, 33, 38, 41  are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 20130058521) in view of Ding (US 20090010480) and in further view of Whitwell (US 20160219353). 
As to Claim 28, Davidson in view of Ding teaches the limitations of Claim 1, but does not explicitly teach in which the speaker also includes damping pins that reduce unwanted clustering of nodes. However, Whitwell in related field (audio transducer) teaches on [0042] The FIG. 1A illustrates a front view of a panel used on a distributed mode loud speaker. In the illustrated panel 100, a flat rectangular panel is shown that includes four rubber mounting blocks 104a, 104b, 104c, 104d on an outer surface 102a of the panel 100. The panel 100 is comprised of two skin material layers, each of which have an inner surface and an outer surface, and a core layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further include damping blocks on the panel or frame which, in addition to providing a suspended mounting for the panel, are of an appropriate height to establish a snug fit with a mounting frame to seal the transducers into position in a distributed mode loudspeaker. See at least [0042].

As to Claim 29, Davidson in view of Ding in further view of Whitwell teaches the limitations of Claim 28, and regarding the following: in which different damping pins are of different design, materials and have different compliance and or suspension characteristic, Whitwell teaches rubber mounting blocks 104a, 104b, 104c and 104d, [0042] but does not explicitly teach the rubber blocks are different designs, materials. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select different material for different damping 
As to Claim 30, Davidson in view of Ding teaches the limitations of Claim 1, but does not explicitly teach (i) in which a damping pin or a plurality of damping pins are placed into the frame or an element attached to the frame in which the damping pin is positioned to alter the modal behaviour of the diaphragm; or (ii) in which the position of at least some suspension pins or components provides reduced clustering of modes; or (iii) in which the position of at least some suspension pins or components provides a more even suspension to the spacing of modes with frequency across the panel. However, Whitwell in related field (audio transducer) teaches FIG. 1B is a rear view of the panel 100 for a distributed mode loudspeaker in an embodiment. In this illustrated embodiment, the rear view of the panel 100 includes an outer surface 102b of the second skin material layer on which four different transducer coupler rings are located. As is known by those of skill in the art, a distributed mode loudspeaker can be constructed with one or more audio transducers to achieve a desired design objective. In the present embodiment, a loudspeaker constructed using four electro-dynamic transducers is preferred. The transducer coupler rings 106, 108, 110, 112 are provided (attached to the surface of the panel with an adhesive) on the outer surface 102b of the skin material layer for receiving coil formers of four different transducers that are used to drive the panel 100 to generate the desired acoustic output. This outer surface 102b also includes four additional rubber mounting blocks 104e, 104f, 104g, 104h which, in addition to providing a suspended mounting for the panel, are of an appropriate height 

As to Claim 33, Davidson in view of Ding teaches the limitations of Claim 1, but does not explicitly teach in which at least some suspension pins or components are formed as strips of components. However, Whitwell in related field ( transducer) teaches on [0044] teaches four foam strips are provided on the outer surface 102b of the second skin material layer of the panel 100 so they can be insertably connected into matching grooves on a mounting frame. The foam strips 114a, 114b, 114c, 114d are comprised of 
As to Claim 38, Davidson in view of Ding teaches the limitations of Claim 1, and regarding the following:
(i) in which a clamp ring has bosses whose height and shape may determine the position of the diaphragm; or (ii) in which a frame has bosses whose height determines the distance between a frame and the diaphragm and the preload of the suspension pins on the diaphragm; or (iii) in which a clamp ring has bosses whose height determines the distance between a clamp ring and the diaphragm and the preload of the suspension pins on the diaphragm, Ding teaches on [0052] in the first embodiment of the invention the diaphragm for the loudspeaker is a flexible diaphragm 7. The supported portion 3-1 of the diaphragm is sandwiched between both engaged faces of the two curved-surface elastic bodies 1 and 2, for example, the flexible diaphragm 7 may be a ribbon diaphragm for the ribbon loudspeaker or a planar-film diaphragm for the planar-film loudspeaker. A first fixation member for connecting to the curved-surface elastic body is denoted by reference 

As to Claim 41, Davidson in view of Ding teaches the limitations of Claim 1 and regarding the following:
(i) in which a frame is made of metal, rubber, glass, plastic, carbon fibre, Kevlar or a composite of these materials; or (ii) in which a clamp is made of metal, rubber, glass, plastic, carbon fibre, Kevlar or a composite of these materials;  (iii) in which the diaphragm is a DML panel that is made of paper, wood, metal, glass, plastic, carbon fibre, kevlar or a composite of these materials; or (iv) in which the diaphragm is a speaker cone that is made of paper, wood, metal, glass, plastic, carbon fibre, kevlar or a composite of these materials,
Davidson on [0050] teaches a reinforcement 534 is provided in order to control the dynamic behaviour of the suspension. This comprises a circumferential ring of a rigid polymeric material, or a lightweight metallic material such as an alloy of aluminium or the like, and is seated in the inner concave region defined at the join between the a frame is made of metal, rubber, glass, plastic, carbon fibre, Kevlar or a composite of these material. However, Whitwell in related field (speaker) teaches [0046] the panel 100 of a distributed mode loud speaker showing both skin material layers and a core layer in an embodiment. In the illustrated embodiment, the panel 100 is comprised of a first skin material layer 122, a second skin material layer 128 and a core layer. The first skin material layer 122 has an outer surface 102a (as shown in FIG. 1A) and an inner surface 124 which is bonded to the core layer with a thermoset adhesive scrim. The core layer is comprised of honeycomb structures or expanded foams, both of which are mainly air and help to maintain a low overall mass of the panel or diaphragm. Among the materials used for the honeycomb structure of the core layer are doped paper, Nomex.RTM. and aluminium. The honeycomb structure of the core layer has typical thickness in the range from 1 millimeter to 10 millimeters which generally represents the height of each honeycomb cell. The walls of each honeycomb cell in the illustrated embodiment are shown as vertical struts 130a, 130b, 

As to Claim 45, Davidson in view of Ding teaches the limitations of Claim 1, and regarding the following:
(i) in which the diaphragm includes a dynamic speaker cone; or (ii) in which the diaphragm includes a dynamic speaker cone diaphragm that is circular, square or rectangular; or (iii) in which the diaphragm includes a panel of a DML, or distributed mode loudspeaker, Ding teaches on [0012] compared with the integral support structure, for the cone and . 

3.	Claims 48 and 49  are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 20130058521) in view of Ding (US 20090010480) and in further view of Azima (US 6324052).
As to Claim 48, Davidson in view of Ding teaches the limitations of Claim 1, and regarding the following: in which the speaker is mounted in a smartphone, mp3 or other personal digital music player, or smartwatch or other type of portable, personal device, Ding teaches planar speaker, figure 9, [0012]. Davidson in view of Ding does not explicitly teach the speaker is mounted in a portable device. However, planer speakers used in thin or planer speaker devices are well-known in the art. Azima in related field (speaker) teaches a laptop computer has resonant panel loudspeaker which is attached to lid, and acoustic waveguide or horn directs acoustic output from loudspeaker. See at least abstract. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate the speaker as taught by Davidson in view of Ding in a portable devices for its intended purpose of providing an acoustic output from the speakers that can be incorporated within small portable devices. 
As to Claim 49, Davidson in view of Ding teaches the limitations of Claim 1, and regarding the following in which the speaker mounted in a laptop or desktop device or automotive system Ding teaches planar speaker, figure 9, [0012]. Davidson in view of Ding does not explicitly teach the speaker is mounted in a portable device. However, planer speakers used in thin or planer speaker devices are well-known in the art. Azima in related field (speaker) teaches a laptop computer has resonant panel loudspeaker which is attached to lid, and acoustic waveguide or horn directs acoustic output from loudspeaker. See at least abstract. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate the speaker as taught by Davidson in view of Ding in a portable devices for its intended purpose of providing an acoustic output from the speakers that can be incorporated within small portable devices.
4.	Claims 52 is rejected under 35 U.S.C. 103 as being unpatentable over Azima (US6324052) in view of Whitwell (US 20160219353). 

As to Claim 52, Azima teaches a microphone (a distributed mode acoustic radiator, such as a loudspeaker, hands free mobile telephony, installed in a vehicle. See at least abstract, and col.2 lines 25-35) comprising an electroacoustic transducer diaphragm which is mounted between, or suspended from, multiple suspension pins or suspension components, in which the suspension pins or suspension components provide mechanical support and acoustic isolation to the diaphragm, as shown in FIG. 2, the mid/high frequency loudspeakers (5) are provided in cavities (9) formed in the thickness of the body (2) of the headlining and by locally reducing the thickness of the multiple suspension pins or suspension components, in which the suspension pins or suspension components provide mechanical support and acoustic isolation to the diaphragm. However, Whitwell in related field (audio transducers) [0042] teaches The FIG. 1A illustrates a front view of a panel used on a distributed mode loud speaker. In the illustrated panel 100, a flat rectangular panel is shown that includes four rubber mounting blocks 104a, 104b, 104c, 104d on an outer surface 102a of the panel 100. The panel 100 is comprised of two skin material layers, each of which have an inner surface and an outer surface, and a core layer. The outer surface 102a of the first skin material layer of the panel 100 is illustrated in this figure. The panel 100 can be designed in various sizes for different shapes of distributed mode loudspeakers used in a variety of applications. In some cases, distributed mode loudspeakers are used for consumer-friendly in-home applications (e.g., personal home audio speakers, in-car speakers for use with various .

2. Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 20130058521) in view of Ding (US 20090010480) and in further view of Proni ( US 20030047377). 
As to Claim 19, Davidson in view of Ding teaches the limitations of Claim 1, but does not explicitly teach in which at least some of the suspension pins or components have a predefined compliance that is an axial and/or rotational compliance. However, Proni in related field (Speaker) teaches on Figures 2 and 3 on [0025] the outer end 41 of the surround 20 is maintained in place within the seat 62 by the combination of an o-ring 64 and a continuous, annular C-shaped clamp 66 having an upper arm 68, a lower arm 70 and a center section 72 extending between the arms 68, 70. Preferably, the o-ring 64 is formed of a comparatively stiff material such as metal, and the clamp 66 is made of a deformable material such as a thin sheet of extruded aluminum. Initially, the o-ring 64 is installed such that it engages the outer end 41 of the surround 20 at the juncture of the 
As to Claim 21, Davidson in view of Ding teaches the limitations of Claim 1, but does not explicitly teach:
(i) in which at least some of the suspension pins or components are configured with a height selected to control the movement or other behaviour of the diaphragm; or (ii) in which at least some of the suspension pins or components are configured with acompliance and/or mass selected to control the movement or other behaviour of the diaphragm 
In addition to physical contact with the o-ring, it can also be moved or dislodged during operation of the speaker especially in applications where the o-ring is used in high excursion speakers mounted within a box or enclosure. Substantial pressures are generated within the box interior in the course of speaker operation, and the o-ring must create an effective seal between the surround and frame for the speaker to function properly. These high pressures could result in sufficient movement of the o-ring to compromise the seal at the surround and frame and/or allow the surround itself to move, both of which would have significant negative effects on the performance and sound quality of the speaker. See at least [0008]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the size or mass of the O-ring to seal the surround and thus allow the surround itself to move to achieve sound quality of the speaker. 
(iii) in which at least some of the suspension pins or components are configured with a surface area of contact with the diaphragm that is selected to control the movement or ther behaviour of the diaphragm; or (iv) in which at least some of the suspension pins or components are configured with an external shape that is selected to control the movement or other behaviour of the diaphragm; or(v) in which at least some of the suspension pins or components are configured with an external construction that is selected to control the movement or other behaviour of the diaphragm; or (vi) in which at least some of the suspension pins or components are configured with a hollow internal construction that is selected to control the movement or other behaviour of the diaphragm; or (vii) in which the position of at least some suspension pins or components provides enhanced modal behavior.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651